     Case: 18-50139    Document: 00514678176 Page: 1 Date Filed: 10/11/2018
        Case 1:15-cr-00348-SS Document 111 Filed 10/11/18 Page 1 of 3




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 18-50139


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee
                                                             A True Copy
v.                                                           Certified order issued Oct 11, 2018


GARRY WAYNE CRAIGHEAD,                                       Clerk, U.S. Court of Appeals, Fifth Circui

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas


O R D E R:
      Garry Wayne Craighead, federal prisoner # 62952-380, moves for a
certificate of appealability to appeal the district court’s denial of his 28 U.S.C.
§ 2255 motion challenging his conviction for willful solicitation and receipt of
illegal remuneration in connection with federal healthcare claims and to
engaging in a monetary transaction in property derived from specified
unlawful activity. Craighead argues that trial counsel was ineffective for
failing to investigate competency issues, failing to notify him of the safe harbor
defense, and failing to timely file a motion to withdraw the guilty plea. He also
argues that the trial court should have granted the motion to withdraw the
guilty plea and that the district court erred in denying his § 2255 motion
without conducting an evidentiary hearing.
    Case: 18-50139    Document: 00514678176 Page: 2 Date Filed: 10/11/2018
       Case 1:15-cr-00348-SS Document 111 Filed 10/11/18 Page 2 of 3
                                 No. 18-50139

      To obtain a COA, Craighead must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529
U.S. 473, 484 (2000). For constitutional claims rejected on the merits, this
court will issue a COA only if the prisoner demonstrates that jurists of reason
could disagree with the district court’s resolution of the claims or could
conclude “that the issues presented were adequate to deserve encouragement
to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal
quotation marks and citation omitted).
      Craighead has not made the required showing to obtain a COA. See id.
His motion for a COA is therefore DENIED.




                                              STUART KYLE DUNCAN
                                           UNITED STATES CIRCUIT JUDGE




                                       2
      Case: 18-50139    Document: 00514678180 Page: 1 Date Filed: 10/11/2018
         Case 1:15-cr-00348-SS Document 111 Filed 10/11/18 Page 3 of 3




                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              October 11, 2018


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

       No. 18-50139     USA v. Garry Craighead
                        USDC No. 1:17-CV-916


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Melissa B. Courseault, Deputy Clerk
                                   504-310-7701
cc:
       Mr. Garry Wayne Craighead
       Mr. Joseph H. Gay Jr.
